Citation Nr: 0412737	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a chronic chest wall strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from November 1978 to June 
1994.  He also had five years and eight months of prior 
active service.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for residuals of a 
chronic chest wall strain and assigned a 0 percent (i.e., 
noncompensable) rating.  The veteran wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was scheduled to appear at a hearing in November 
2003 before the Board in Washington, DC.  But in a Written 
Brief Presentation submitted in November 2003, a few days 
prior to the hearing, his service representative stated the 
veteran had cancelled his hearing.  See 38 C.F.R. § 20.702(e) 
(2003).  


FINDING OF FACT

Since filing his claim, the residuals of the veteran's chest 
wall strain primarily have consisted of chronic rib pain on 
the left side of his chest, with no associated respiratory 
symptoms or other impairment or evidence of a rib fracture.


CONCLUSION OF LAW

The criteria are met for an initial 10 percent rating, but no 
higher, for the residuals of the chronic chest wall strain.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.20, 4.40, 4.71a, Diagnostic Code 5297 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice in a July 2002 letter, prior to the RO's initial 
adjudication of his claim in March 2003.  So this was in 
accordance with the holding in Pelegrini.  



The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2002 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).   

With respect to the VCAA letter of July 2002, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day response time 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs) 
and VA outpatient treatment (OPT) records.  The RO also 
requested and obtained a VA medical examination on March 
2003.  Furthermore, although scheduled, the veteran cancelled 
his hearing-which, if he had not, would have allowed him to 
provide oral testimony supporting his claim.  38 C.F.R. 
§ 20.700(a) (2003).

It already has been more than one year since the July 2002 
VCAA letter, indeed approaching two years, and the veteran 
has not indicated that there is any additional information 
that may lead to evidence relating to his claim.  The record 
reflects that the facts pertinent to his claim have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of his claim.  

Factual Background

In his original July 1994 claim, the veteran sought service 
connection for residuals of a cracked rib.  His SMRs indicate 
that, in September 1992, he fell into a ditch and landed on 
his ribs while chasing his dog.  He initially was treated off 
base, but followed up the next day at a military clinic.  The 
military examination noted swelling, slight warmth, and pain 
on palpitation over the 10th, 11th and 12th ribs anterior 
axillary line.  His respiration was shallow, although all 
lung fields were clear.  There was a contusion (bruise) on 
his left lateral chest wall.  An X-ray the next month was 
within normal limits.

During his March 1994 military discharge examination, the 
veteran indicated that he had tenderness in his chest at the 
10th rib due to the 1992 rib fracture.  

During an August 1994 VA examination, the veteran stated that 
he had cracked his left anterior rib (probably the 8th or 9th 
rib) playing softball three years prior.  His breathing was 
normal.  He had tenderness along the anterior surface of the 
8th or 9th rib near the costochondral junction.  His X-ray was 
normal with no evidence of acute bony abnormality.  The 
diagnosis was slight tenderness of the left anterior rib 
cage, probably the 8th rib.

VAOPT records of May 2000 note the veteran's medical history 
included a fracture of the 5th through the 7th ribs.  Pain was 
reliably reproduced with palpation of left chest wall at the 
6th rib.  

A September 2001 VAOPT record indicates the veteran 
complained of chest pain on his left side, which was worse 
when he touched the area or laid on his left side.  He said 
that he could not take deep breaths because of the pain.  He 
had a palpable mass attached to the 9th and 10th left ribs in 
the midclavicular line.  A chest X-ray revealed minimal 
pleural thickening in the left apex.  

A March 2002 VAOPT record indicates the veteran denied any 
shortness of breath or cough.

During a March 2003 VA examination, the veteran stated that 
he had chronic daily constant pain over the left anterior 
axillary line and to the midclavicular line on the anterior 
part of his chest.  It was tender to pressure.  He stated 
that he had no pain with deep breaths and no respiratory 
symptoms.  He said he worked as a sales person and had lost 
no time from work because of this disability.  The chest was 
normal in appearance.  He winced and complained of tenderness 
with even light touch over the area of the chest.  The 
examiner noted, "of interest, he is tender on the 
costochondral junctions on both sides of the chest from the 
2nd down to the 9th rib area.  He is also tender lateral to 
the midclavicular line to the anterior axillary line over the 
area from the 7th rib down to the lower costal margin on the 
left side but not the right side."  The chest was clear to 
percussion and auscultation.  A chest X-ray was negative and 
no displaced left-sided rib fracture was identified.

The examiner also noted that, when the veteran presented for 
pain in his ribs along the anterior axillary line in 
September 1992, the injury probably just involved the 8th and 
9th ribs since the 10th, 11th, and 12th ribs are lateral and 
posterior.  The examiner concluded, "it is as likely as not 
in my opinion that what the veteran now has is related to the 
problem he had in 1992."

Later in March 2003, based on the results of the recent VA 
examination and other evidence of record, the RO granted 
service connection for residuals of the veteran's 
rib injuries and assigned a 0 percent (i.e., noncompensable) 
initial rating, noting there was no evidence of a fracture 
and no evidence of interference in his breathing or other 
impairment to account for his complaint of slight tenderness.  
This appeal ensued.

Governing Laws and Regulations

Ratings are determined by comparing the veteran's symptoms 
with criteria listed in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.



The veteran's service-connected condition is not specifically 
listed in the Rating Schedule, and thus it must be rated by 
analogy to another condition in which the functions affected 
and the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The veteran's service-connected residuals of the chronic 
chest wall strain have been evaluated, by analogy, to the 
removal of ribs under Diagnostic Code 5297.  Under this code, 
a 10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs.  This code 
provides higher ratings up to 50 percent for the removal of 
six or more ribs.  38 C.F.R. § 4.71(a), Diagnostic Code 5297 
(2003).

The Board also has considered other potentially applicable 
diagnostic codes, such as Diagnostic Code 5321 involving 
muscles of respiration, and Diagnostic Codes 6843 and 6845 
involving a traumatic chest wall defect and chronic pleural 
effusion or fibrosis.  However, because there is no medical 
evidence indicating the veteran's respiratory function is 
currently affected by his disability, these diagnostic codes 
are not applicable to his claim.

An extra-schedular rating may be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  



Legal Analysis

The noncompensable rating, which is being appealed, was 
assigned because there is no medical evidence that any of the 
veteran's ribs were removed following his injury or that 
there was a resection of two or more ribs without 
regeneration.  There also, however, is no medical evidence 
that he fractured any of his ribs during the 1992 fall; there 
was only bruising.  As well, he does not suffer from any 
resulting loss in respiratory function, so a compensable 
rating is not possible under any diagnostic codes related to 
the chest muscles or pleurisy.

Since, though, there are repeated indications of chronic 
pain, it is reasonable to presume there are times when the 
veteran has some measure of associated functional 
impairment-albeit apparently no more than slight.  38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2003) recognize painful motion with 
joint or periarticular pathology as productive of disability.  
This is usually in the context of musculoskeletal 
disabilities involving joints, where there is, say, 
additional limitation of motion above and beyond that 
normally shown on objective clinical testing due to the 
extent of the pain or painful motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  But under the facts and circumstances 
of this case, it is equally applicable, especially if all 
reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see, too, Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Absent objective medical evidence of additional functional 
impairment, however, other than that attributable to the 
chronic pain, there simply is no basis for assigning an 
initial rating higher than 10 percent.  Cf. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  And since 
the veteran has been no more than 10 percent disabled since 
filing his claim, he also cannot receive a "staged" rating 
under Fenderson, either.



The veteran also is not shown to warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  He has not been frequently 
hospitalized on account of his disability.  It also has not 
caused marked interference with his employment, meaning above 
and beyond that contemplated by his schedular rating.  While 
his overall functional impairment may hamper his performance 
in some respects, it certainly is not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent initial rating, but no higher, is granted for 
the residuals of the chronic chest wall strain, subject to 
the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



